UNPUBLISHED ORDER
                               Not to be cited per Circuit Rule 53


                  United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Submitted April 18, 2006
                                    Decided May 19, 2006

                                            Before

                      Hon. FRANK H. EASTERBROOK, Circuit Judge

                      Hon. KENNETH F. RIPPLE, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge



DONALD BRADFISCH,                                           Appeal from the United States
     Plaintiff-Appellant,                                   District Court for the Southern
                                                            District of Illinois.
NO.    05-3390                       V.
                                                            No. 05 C 298
TEMPLETON FUNDS, INC. and TEMPLETON GLOBAL                  Michael J. Reagan, Judge.
ADVISORS, LTD.,
      Defendants-Appellees.


VINCE KWIATKOWSKI, EDMUND WOODBURY AND                      Appeals from the United States
JOSEPH PARISE, JR.,                                         District Court for the Southern
       Plaintiffs-Appellants,                               District of Illinois.

Nos. 05-3558, 05-3559 &              v.                     Nos. 05 C 299
       05-3586                                                   05 C 301
                                                                 05 C 300
TEMPLETON GROWTH FUND, INC., et al.,                        G. Patrick Murphy, Chief Judge.
      Defendants-Appellees.



                                             Order

        These four appeals are governed by the Supreme Court's decision in Merrill Lynch,
Pierce, Fenner & Smith, Inc. v. Dabit, 126 S. Ct. 1503 (2006). Although the plaintiffs maintain
Nos. 05-3390, 05-3558, 05-3559 and 05-3586                                         Page 2


that Dabit does not control because (in their view) the defendant funds have been negligently
managed, they have not sought relief through derivative litigation and therefore cannot take
advantage of the exception for that kind of suit in the Securities Litigation Uniform Standards
Act of 1998. For direct litigation, labels are not material, as we explained in Kircher v. Putnam
Funds Trust, 403 F.3d 478 (7th Cir. 2005), cert. granted on other grounds, 126 S. Ct. 969 (2006),
a decision that the Supreme Court approved in Dabit.

        These appeals are not affected by the grant of certiorari in Kircher. The Supreme Court
limited the writ to a dispute about appellate jurisdiction of appeals by defendants from remand
orders under the SLUSA. These defendants did not appeal from the district court's orders in 2004
remanding the suits. They removed again following the decision on the merits in Kircher, and
the only appeals have been filed by the plaintiffs.

       On the authority of Dabit and Kircher, the judgments are affirmed.